PER CURIAM:
The City of Bridgeport, Connecticut was required to be divided into ten alder-manic voting districts as a result of an amendment to the City’s charter adopted by the Connecticut General Assembly in June 1967. See Shalvoy v. Curran, 2 Cir., 393 F.2d 55 (1968).
Plaintiffs-appellants seek to have the districting adopted by the City after our remand in Shalvoy v. Curran, swpra, set aside as violative of the Equal Protection Clause of the Fourteenth Amendment despite the uneontroverted evidence that the population of each of the ten districts is, as nearly as practicable, equal to the population of every other district, and the population of each district is within a tolerance of less than one per cent of comprising one tenth of the city’s population. The plaintiffs’ complaint, which appears to claim invidious gerrymandering, was dismissed by Judge Blumenfeld below who filed a written memorandum opinion. We affirm the dismissal of the complaint upon that memorandum opinion.